756 N.W.2d 67 (2008)
Shelly M. KRASTES, Plaintiff-Appellant, and
Auto Club of Michigan, Intervening Plaintiff,
v.
HASELEY CONSTRUCTION COMPANY, INC., Reliance Insurance Company, Inc., and Michigan Property & Guaranty Association, Defendants-Appellees, and
Graycor Services, American Risk Funding Insurance Company, Fluor Corporation, and Continental Casualty Company, Defendants.
Docket No. 136405. COA No. 276545.
Supreme Court of Michigan.
September 24, 2008.
On order of the Court, the application for leave to appeal the April 10, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MARILYN J. KELLY, J., would grant leave to appeal.